Citation Nr: 0012653	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative 
spondyloarthrosis of the lumbosacral spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1943 and from April 1944 to January 1946.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence does not indicate the presence of 
any ankylosis of the veteran's spine, lumbar or otherwise.

3.  The medical evidence does not demonstrate pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
degenerative spondyloarthrosis of the lumbosacral spine are 
not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 5010, 5286, 
5289, 5293, and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In July 1945, the veteran, stationed at that time in India, 
incurred a back injury after slipping and falling while in the 
shower.  His back injuries were service-connected in a 
September 1945 rating decision, which assigned a 10 percent 
disability rating under Diagnostic Code 5295-5294.  Following 
a diagnosis of osteoarthritis of the  lumbosacral spine, the 
veteran's evaluation was increased to 20 percent in October 
1952 under Diagnostic Code 5010.  In accord with a February 
1979 Board decision in which the Board cited the severe nature 
of the veteran's low back symptomatology, the RO, in a March 
1979 rating decision, increased the veteran's disability 
rating to 40 percent under Diagnostic Code 5010-5295.  The 
veteran has since requested increased ratings on several 
occasions and has been denied by the RO each time, most 
recently in a June 1998 rating decision.  

An August 1989 VA report of neurologic examination indicates 
that there had never been prior to that time "an indication 
of any herniated intervertebral disc, radiculopathy, or 
neuropathy."  The examiner further states as follows:

There is x-ray evidence of degenerative 
osteoarthritis of the lumbosacral spine.  
There is no indication in the health 
record, including the documents from his 
original hospitalization, that he ever 
had an injury to the low back.  In fact, 
his injury is more to the left shoulder 
and his neck.  The records also document 
the fact that his osteoarthritis has 
progressed at a rate consistent with his 
age and not related necessarily to any 
injury anywhere along the line, and it is 
also noted that the employment over the 
years of [the veteran] was in the oil 
business where dealing with lifting and 
pulling of hose pipes to deliver, etc., 
was a requirement.  [The veteran] 
explains that, because of his back 
injury, he did not do that kind of 
activity.  It is also clear that [the 
veteran] has a faulty memory of his 
original hospitalization in 1945, at 
least faulty against the records which 
seem to be those in fact of [the 
veteran].

At present there is no indication of any 
radiculopathy.  There is mild to moderate 
predominantly sensory neuropathy of both 
lower extremities which is entirely 
consistent with his age and general 
health...

An April 1998 summary report from the Carolina Neurological 
Clinic (CNC) indicates that the veteran was followed there for 
lumbar spondylosis.  Pertinent findings in the CNC summary 
report include the following:

The patient has very poor balance and is 
walking only with assist[ance].  Strength 
is 5/5 in the upper extremities with 4/5 
strength in the proximal lower 
extremities... He is unable to walk more 
than 8 steps or so and is unable to stand 
in one position for any length of time 
without the sensation his legs will 
giveaway...  

The patient has normal tone and bulk.  
Power is 5/5 proximally and distally in 
the upper extremities.  In the lower 
extremities he is probably 4/5 in the hip 
flexors, abductors are 4+/5, adductors 
are 4+ to 5-/5, quads are 4+ to 5-/5, 
hamstrings are 4+ to 5-/5, dorsiflexors 
of the ankles and toes are 4+ to 5-/5.  
There is mild diminution of the intensity 
of pin[prick] distally in the lower 
extremities.  He has rather marked edema 
of the lower extremities and vibration is 
not assessed.  Position sense is intact.  
No dysmetria is noted with the upper 
extremities.  Reflexes are absent at the 
ankles, 1-2+ at the knees, and they are 
1-2+ in the upper extremities.  Plantar 
responses are equivocal today.

[The veteran] continues to have 
significant weakness in the lower 
extremity with extremely limited 
ambulatory capacity and [is] essentially 
completely disabled due to his lumbar 
spondylosis.  

A May 1998 VA compensation and pension (C&P) spinal 
examination report indicates a diagnosis of progressive spinal 
stenosis, a condition that in the opinion of the examiner is 
"independent of his history of sustaining the direct blow to 
his lumbosacral spine in 1945."  The examiner further opined 
that "[the veteran's] fall resulted in musculoskeletal spasm 
which is not related to him developing spinal stenosis.  I am 
of the opinion that his spinal stenosis is a result of his age 
rather than prior history of trauma to this area."  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

As referenced above, the veteran has been alternatively been 
assigned ratings for his back disability under Diagnostic 
Codes 5003, 5010, and 5295.  Diagnostic Code 5010 evaluates 
traumatic osteoarthritis under the criteria for degenerative 
arthritis, Diagnostic Code 5003.  Those criteria stipulate 
that arthritis will be evaluated under the limitation of 
motion criteria for the specific joints involved (Diagnostic 
Codes 5200 et. seq.).  While the Board will consider the 
veteran's back disability under diagnostic codes  5286, 5289, 
5293, and 5295, separate evaluations under each of these 
codes are not appropriate because the rule against pyramiding 
of benefits mandates that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (1999); Brady v. Brown, 
4 Vet. App. 203, 206 (1993); see also Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) ("The critical element is that 
none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions.").  

The veteran is currently assigned a 40 percent disability 
rating, which represents the maximum evaluation under 
Diagnostic Code 5295; an increased rating is therefore not 
available under this Diagnostic Code.  

A 50 percent evaluation is assignable for unfavorable 
ankylosis of the lumbar spine under Diagnostic Code 5289 and 
a 60 percent evaluation is assignable under Diagnostic Code 
5286 for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  However, since the medical evidence does 
not indicate the presence of any ankylosis of the veteran's 
spine, these Diagnostic Codes are not for application.  

Diagnostic Code 5293 offers a 60 percent evaluation for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

The Board finds persuasive the examiners' opinions set forth 
in the August 1989 VA report of neurologic examination and in 
the May 1998 VA C&P spinal examination report, which question 
the relationship between the veteran's and stenosis of the 
lumbosacral spine and his in-service slip and fall injury.  
The Board notes, as did both the examiner in the August 1989 
VA report of neurologic examination and the rating specialist 
in the subsequent August 1989 rating decision, that the 
veteran's service medical records indicate that his in-
service injury was to his left shoulder and neck.  We find 
that the greater weight of the evidence does not show there 
is any neuropathy attributable to the veteran's service-
connected condition which would sustain a 60 percent rating 
under Diagnostic Code 5293.  

In determining the appropriate rating for the veteran's back 
disability, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.

Again, since two medical experts have opined that the 
veteran's current symptomatology is not related to or 
residual of his in-service injury, the Board is unable to 
sustain a basis to increase the veteran's disability rating 
based on functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45. 

Finally, the Board notes the veteran service representative's 
(VSR) argument in his February 2000 informal hearing 
presentation that the case should be remanded to the RO due 
to its failure to discuss the April 1998 CNC summary report 
in its June 1998 rating decision.  To support its contention, 
the VSR cites the holding in Gilbert v. Derwinski, 1 Vet. 
App. 49, in which the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), which imposed upon the Board the duty to 
articulate the reasons and bases for its decisions as 
required by 38 U.S.C.A. § 7104(d)(1) (West 1991).  However, 
the Court's holding in Gilbert does not impose the duty to 
articulate reasons and bases on the RO.  The Board notes that 
the April 1998 CNC summary report is listed as evidence 
considered by the RO in making its June 1998 rating decision; 
the Board is therefore satisfied that such evidence was in 
fact considered by the RO in denying the veteran's claim for 
an increased rating, even if the RO did not specifically 
mention the report in its written decision.  


ORDER

Entitlement to an increased rating for degenerative 
spondyloarthrosis of the lumbosacral spine is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

